Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to because there are two reference numbers 300 at the top of Fig. 6 and the right of these two appears intended to be 310.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
Specification
The disclosure is objected to because of the following informalities: “…the first recess extends at least partially circumferentially around the first recess” in lines 2-3 of Para 10 should be -- the second recess extends at least partially circumferentially around the first recess-- (see Para 56).
  The disclosure is objected to because of the following informalities: “…the first recess extends at least partially circumferentially around the first recess” in lines 2-3 of Para 19 should be -- the second recess extends at least partially circumferentially around the first recess-- (see Para 56).
Appropriate correction is required.
Claim Objections
Claim 2 is objected to because “The seal testing of claim 1” in the preamble should be --The seal testing tool of claim 1--.  
Claim 7 is objected to because of the following informalities:
 “The seal testing of claim 6” in the preamble should be --The seal testing tool of claim 6--;
“the first recess” in line 1 should be --the second recess--.
Claim 10 is objected to because “comprising;” in line 1 should be --comprising:--.
Claim 16 is objected to because “the first recess” in lines 1-2 should be --the second
Claim 17 is objected to because “The seal testing tool of claim 13” in the preamble should be --The proof pressure testing apparatus of claim 13--.
Claim 18 is objected to because “The seal testing tool of claim 13” in the preamble should be --The proof pressure testing apparatus of claim 17--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Matteson et al. (U.S. 2016/0281896) in view of Polnauer et al. (U.S. 3,945,574).

    PNG
    media_image1.png
    687
    628
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    829
    396
    media_image2.png
    Greyscale

Modified Fig. 1

Re claim 1:
Matteson discloses a seal testing tool (28, tube assembly - Para 15 (a type of seal testing tool as described in Para 5)) for use with a bearing housing (26, bearing support - Para 15 (a type of bearing housing as shown in Fig. 2 and described in Para 18)) of a gas turbine engine (10, gas turbine engine - Para 13), the seal testing tool (28) comprising: 
a first end surface (S1, surface - Para 26 (a type of first end surface as it is shown in Fig. 5 as a surface at a first terminating portion of element 42)); 
a second end surface (S2, surface - Para 26 (a type of second end surface as it is shown in Fig. 5 as a surface at a second terminating portion of element 42)) opposite the first end surface (S1)(see Fig. 5 - element S2 is shown opposite element S1); and 
a boss (72, bearing pad connection - Para 28 (a type of boss as it is shown in Figs 4B and 5 as a protuberant part)) extending away from the first end surface (S1)(see Fig. 5 - element 72 (as identified in Fig. 4A) is shown extending away from element S1), the boss (72) extending from a proximal end (Modified Fig. 5 above - A (person having ordinary skill in the art would recognize element A as a type of proximal end as it is shown as a part of element 72 (as identified in Fig. 4A) at the boundary of S1)) located at the first end surface (S1)(see Modified Fig. 5 above - element A is shown at S1) to a distal end (Modified Fig. 5 above - B (person having ordinary skill in the art would recognize element B as a type of distal end as it is shown as a part of element 72 (as identified in Fig. 4A) at the outer boundary of element 72)) located opposite the proximal end (Modified Fig. 5 above - A)(see Modified Fig. 5 above - element B is shown opposite element A), wherein the boss (72) comprises: 

an external surface (Modified Fig. 5 above - C (person having ordinary skill in the art would recognize element C as a type of external surface as it is shown in Fig. 5 as a surface on an outer part of element 72 (as identified in Fig. 4A))) extending from the proximal end (Modified Fig. 5 above - A) to the distal end (Modified Fig. 5 above - B)(see Modified Fig. 5 above - element C is shown extending from element A to element B); and 
a seal groove (84, notch - Para 39 (a type of seal groove as shown in Fig. 5 as it is shown as a depression holding “inner seal 62” (Para 33))) located at the proximal end (Modified Fig. 5 above - A) of the boss (72)(see Modified Fig. 5 above - element 84 is shown located at element A of element 72 (as identified in Fig. 4A)).
Matteson fails to disclose the seal grove in the external surface.
Polnauer teaches a seal groove (29, groove - Col. 2, Line 59 (a type of seal groove as it is shown in Fig. 1 holding “O-ring seal 28” (Col. 2, Line 59))) in an external surface (Modified Fig. 1 above - A (person having ordinary skill in the art would recognize element A as a type of external surface as it is shown in Modified Fig. 1 above as a surface on an outer portion of element 10)).

Re claim 3:
Matteson fails to disclose wherein the passageway is concentric to the external surface.
Polnauer teaches wherein a passageway (14a, central bore - Col. 2, Line 54 (a type of passageway as shown in Fig. 1)) is concentric to an external surface (see Fig. 1 - a type of external surface of element 14 is shown at intersection of element 14 and 16)(see Fig. 1 - element 14a is shown concentric with the external surface of element 14 at intersection of elements 14/16 which is further evidenced by element 14a being described as a “central bore” in Col. 2, Line 54 and element 14 being “closely fitted within the inner bore 16” as described in Col. 2, Lines 43-44 (element 14 is therefore circular and a central bore therein must be concentric with its outer surface)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the passageway of 
Re claim 4:
Matteson (first interpretation) discloses a first recess (78, groove - Para 39 (a type of first recess as it is shown in Figs. 4A and 5 as an indentation in element S1)) in the first end surface (S1) proximate the proximal end (Modified Fig. 5 above - A) of the boss (72)(see Figs. 4A and Modified Fig. 5 above - element 78 is shown in element S1 near element A of 72).
Re claim 5:
Matteson (first interpretation) discloses wherein the first recess (78) extends completely circumferentially around the proximal end (Modified Fig. 5 above - A) of the boss (72)(see Fig. 4A and Modified Fig. 5 above - element 78 is shown formed completely around the circumference of element 72 at element A). 

    PNG
    media_image3.png
    619
    658
    media_image3.png
    Greyscale

Re claim 8:
Matteson (first interpretation) discloses a mounting arm (Modified Fig. 4A above - A (person having ordinary skill in the art would recognize element A as a type of mounting arm as it is shown as a branch of element 42 which includes element 70 which are “mounts” per Para 26)) extending from the first end surface (S1) to the second end surface (S2)(see Modified Fig. 4A above and Fig. 5 - element A identified in Modified Fig. 4A is shown in Fig. 5 as extending from S1 to S2), wherein the first recess 
Re claim 4:
Matteson (second interpretation) discloses a first recess (76, diagnostic port - Para 36 (a type of first recess as it is shown in Figs. 4A and 5 as an indentation in element S1)) in the first end surface (S1) proximate the proximal end (Modified Fig. 5 above - A) of the boss (72)(see Figs. 4A and Modified Fig. 5 above - element 76 is shown in element S1 near element A of 72).
Re claim 6:
Matteson (second interpretation) discloses a second recess (78, groove - Para 39 (a type of second recess as it is shown in Figs. 4A and 5 as an indentation in element S1)) in the first end surface (S1) proximate the first recess (76)(see Figs. 4A and 5 - element 78 is shown as an indentation in element S1 near element 76), the second recess (78) being recessed relative to the first recess (76)(see Fig. 5 - element 78 is shown recessed at a different depth relative to that of element 76).
Re claim 7:
Matteson (second interpretation) discloses wherein the second (see objection above) recess (78) extends at least partially circumferentially around the first recess (76)(see Figs. 4A and 5 - element 78 is shown formed completely around the circumference of element 76).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Matteson et al. (U.S. 2016/0281896) in view of Polnauer et al. (U.S. 3,945,574), as applied to claim 1 above, and further in view of Ratcliffe (U.S. 4,826,214).
Re claim 2:
Matteson discloses a seal (62, bearing fitting inner seal - Para 26) located in the seal groove (84)(see Fig. 5 - element 62 is shown located in element 84).
Matteson fails to disclose an O-ring seal.
Ratcliffe teaches an O-ring seal (52, Col. 3, Line 68).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the O-ring seal of Ratcliffe as the seal in Matteson for the advantage of a seal which can be used as an alternative to a C-ring seal which would allow for greater availability of a usable seal (Matteson discloses the use of a c type seal but that alternative seals can be used - Para 38; Ratcliffe teaches that O-ring seals and C-ring seals are alternatives to each other - Col. 3, Lines 67-68).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Matteson et al. (U.S. 2016/0281896) in view of Polnauer et al. (U.S. 3,945,574), as applied to claim 8 above, and further in view of Olver (U.S. 2010/0207379).

    PNG
    media_image4.png
    590
    718
    media_image4.png
    Greyscale

Re claim 9:
Matteson discloses wherein the mounting arm (Modified Fig. 4A above - A) further comprises a fastener hole (70, mounts - Para 39 (a type of fastener hole as 
Matteson fails to disclose a fastener through hole that extends from the second end surface to the first end surface.
Olver teaches a fastener through hole (Modified Fig. 3 above - A (person having ordinary skill in the art would recognize element A as a type of fastener through hole as it is shown as a through hole receiving a bolt therethrough as described in Para 19)) that extends from a second end surface (Modified Fig. 3 above - B (person having ordinary skill in the art would recognize element B as a type of second end surface as it is shown as a surface at a second terminating portion of element 30)) to a first end surface (Modified Fig. 3 above - C (person having ordinary skill in the art would recognize element C as a type of first end surface as it is shown as a surface at a first terminating portion of element 30))(see Modified Fig. 3 above - element A is shown extending from element B to element C).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the fastener hole of Matteson after the fastener hole of Olver (thereby making the fastener hole of Matteson a through hole extending from Matteson’s second end surface S2 to Matteson’s first end surface S1) for the advantage of being able to utilize a bolt and a nut as a fastener which are readily available components (Olver; see Modified Fig. 3 above - bolt and nut shown used as fastener facilitated by through hole (element A)).
Claims 10, 12-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Matteson et al. (U.S. 2016/0281896) in view of Polnauer et al. (U.S. 3,945,574) and further in view of Janian (U.S. 4,508,356).

    PNG
    media_image5.png
    817
    608
    media_image5.png
    Greyscale

Re claim 10:
Matteson discloses a proof pressure testing apparatus (Fig. 2), comprising; 
a bearing housing (26, bearing support - Para 15 (a type of bearing housing as shown in Fig. 2 and described in Para 18)) defining a bearing compartment (30, bearing section - Para 15 (shown as a type of bearing compartment in Fig. 2 and Para 18 - “Oil is then distributed within bearing support 26 to internal bearing components…”)), the bearing housing (26) comprising: 
a radially outward surface (Modified Fig. 2 above - A (person having ordinary skill in the art would recognize element A as a type of radially outward surface as it is shown as an external surface of circular element 26)); 
a mounting platform (40, bearing mount - Para 15 (a type of mounting platform as shown in Fig. 2 and described in Para 17 - “Tube assembly 28 is physically connected to bearing mount 40 of bearing support 26 and is secured to bearing mount 40 by bolts…”)) located on the radially outward surface (Modified Fig. 2 above - A)(see Modified Fig. 2 above - element 40 is shown located on element A), the mounting platform (40) including a mounting surface (Modified Fig. 5 above - D (person having ordinary skill in the art would recognize element D as a type of mounting surface as it is shown as a surface of mount 40)); 
a supply orifice (Modified Fig. 5 above - E (person having ordinary skill in the art would recognize element E as a type of supply orifice as it is shown as an opening in fluid communication with element 74 which is described in Para 26 as “supply port”)) extending from the mounting surface (Modified Fig. 5 above - D) of 
a C-seal (62, inner seal - Para 19 (a type of C-seal as described in Para 38)) located in the first portion (Modified Fig. 5 above - G)(see Modified Fig. 5 above - element 62 is shown located in element G); and 
a seal testing tool (28, tube assembly - Para 15 (a type of seal testing tool as described in Para 5)) comprising: 
a first end surface (S1, surface - Para 26 (a type of first end surface as it is shown in Fig. 5 as a surface at a first terminating portion of element 42)); 
a second end surface (S2, surface - Para 26 (a type of second end surface as it is shown in Fig. 5 as a surface at a second terminating portion of element 42)) opposite the first end surface (S1)(see Fig. 5 - element S2 is shown opposite element S1); and 
a boss (72, bearing pad connection - Para 28 (a type of boss as it is shown in Figs 4B and 5 as a protuberant part)) extending away from the first end surface (S1) and into the supply orifice (Modified Fig. 5 above - E)(see Modified Fig. 5 above - element 72 (as identified in Fig. 4A) is shown extending away from element S1 and into element E), the boss (72) extending from a proximal end (Modified Fig. 5 above - A (person having ordinary skill in the art would recognize element A as a type of proximal end as it is shown as a part of element 72 (as identified in Fig. 4A) at the boundary of S1)) located at the first end surface (S1)(see 
a passageway (74, supply port - Para 26 (a type of passage way as shown in Fig. 5)) extending from the distal end (Modified Fig. 5 above - B) to the second end surface (S2) through the boss (72)(see Modified Fig. 5 above - element 74 is shown extending from element B to S2 through element 72 (as identified in Fig. 4A)); 
an external surface (Modified Fig. 5 above - C (person having ordinary skill in the art would recognize element C as a type of external surface as it is shown in Fig. 5 as a surface on an outer part of element 72 (as identified in Fig. 4A))) extending from the proximal end (Modified Fig. 5 above - A) to the distal end (Modified Fig. 5 above - B)(see Modified Fig. 5 above - element C is shown extending from element A to element B); 
a seal groove (84, notch - Para 39 (a type of seal groove as shown in Fig. 5 as it is shown as a depression holding “inner seal 62” (Para 33))) located at the proximal end (Modified Fig. 5 above - A) of the boss (72)(see Modified Fig. 5 above - element 84 is 
a seal (62) located in the seal groove (84)(see Fig. 5 - element 62 is shown located in element 84). 
Matteson fails to disclose the seal grove in the external surface.
Polnauer teaches a seal groove (29, groove - Col. 2, Line 59 (a type of seal groove as it is shown in Fig. 1 holding “O-ring seal 28” (Col. 2, Line 59))) in an external surface (Modified Fig. 1 above - A (person having ordinary skill in the art would recognize element A as a type of external surface as it is shown in Modified Fig. 1 above as a surface on an outer portion of element 10)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the seal groove of Matteson after the seal groove of Polnauer (thereby placing the seal groove of Matteson in the external surface of Matteson) for the advantage of being able to retain a seal in an unassembled component which would allow you to install the seal while the component was unassembled and then assemble the component with the seal in the desired location (Polnauer; see Fig. 1 - element 28 is shown held in element 29 which would allow for element 28 to be installed while element 10 was loose from element 17 and then when elements 10 and 17 are assembled, element 28 is retained in the desired location as shown in Fig. 1).
Matteson fails to disclose an O-ring seal, the O-ring seal abutting the C-seal.
Janian teaches an O-ring seal (80, O-ring - Col. 5, Line 38 (a type of seal as shown in Fig. 8 and described in Col. 5, Lines 47-48)), the O-ring seal (80) abutting a C-of modified C-shaped cross-section…” and Col. 5, Lines 47-48))(see Fig. 8 - element 80 is shown abutting element 12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modeled the C-seal of Matteson after the C-seal of Janian (thereby including the O-ring of Janian in the C-seal of Matteson) for the advantage of enhanced durability (Janian; Col. 6, Lines 19-21 - “The durability of the jacket is enhanced by the constant pressure being exerted on the sealing surfaces by the spring element” (the jacket is part of the seal as shown in Fig. 8)).
Re claim 12:
Matteson fails to disclose wherein the passageway is concentric to the external surface.
Polnauer teaches wherein a passageway (14a, central bore - Col. 2, Line 54 (a type of passageway as shown in Fig. 1)) is concentric to an external surface (see Fig. 1 - a type of external surface of element 14 is shown at intersection of element 14 and 16)(see Fig. 1 - element 14a is shown concentric with the external surface of element 14 at intersection of elements 14/16 which is further evidenced by element 14a being described as a “central bore” in Col. 2, Line 54 and element 14 being “closely fitted within the inner bore 16” as described in Col. 2, Lines 43-44 (element 14 is therefore circular and a central bore therein must be concentric with its outer surface)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the passageway of Matteson after the passageway of Polnauer (thereby making the passageway of 
Re claim 13:
Matteson (first interpretation) discloses wherein the seal testing tool (28) further comprises: a first recess (78, groove - Para 39 (a type of first recess as it is shown in Figs. 4A and 5 as an indentation in element S1)) in the first end surface (S1) proximate the proximal end (Modified Fig. 5 above - A) of the boss (72)(see Figs. 4A and Modified Fig. 5 above - element 78 is shown in element S1 near element A of 72).
Re claim 14:
Matteson (first interpretation) discloses wherein the first recess (78) extends completely circumferentially around the proximal end (Modified Fig. 5 above - A) of the boss (72)(see Fig. 4A and Modified Fig. 5 above - element 78 is shown formed completely around the circumference of element 72 at element A). 
Re claim 17:
Matteson (first interpretation) discloses wherein the seal testing tool (28) further comprises:  a mounting arm (Modified Fig. 4A above - A (person having ordinary skill in the art would recognize element A as a type of mounting arm as it is shown as a branch of element 42 which includes element 70 which are “mounts” per Para 26)) extending from the first end surface (S1) to the second end surface (S2)(see Modified Fig. 4A above and Fig. 5 - element A identified in Modified Fig. 4A is shown in Fig. 5 as 
Re claim 13:
Matteson (second interpretation) discloses wherein the seal testing tool (28) further comprises:  a first recess (76, diagnostic port - Para 36 (a type of first recess as it is shown in Figs. 4A and 5 as an indentation in element S1)) in the first end surface (S1) proximate the proximal end (Modified Fig. 5 above - A) of the boss (72)(see Figs. 4A and Modified Fig. 5 above - element 76 is shown in element S1 near element A of 72).
Re claim 15:
Matteson (second interpretation) discloses wherein the seal testing tool (28) further comprises:  a second recess (78, groove - Para 39 (a type of second recess as it is shown in Figs. 4A and 5 as an indentation in element S1)) in the first end surface (S1) proximate the first recess (76)(see Figs. 4A and 5 - element 78 is shown as an indentation in element S1 near element 76), the second recess (78) being recessed relative to the first recess (76)(see Fig. 5 - element 78 is shown recessed at a different depth relative to that of element 76).
Re claim 16:
Matteson (second interpretation) discloses wherein the second (see objection above) recess (78) extends at least partially circumferentially around the first recess 
Re claim 19:
Matteson discloses a method of performing a proof pressure test (Para 18) on a bearing housing (26, bearing support - Para 15 (a type of bearing housing as shown in Fig. 2 and described in Para 18)) for a gas turbine engine (10, gas turbine engine - Para 13), the method comprising: 
obtaining the bearing housing (26), the bearing housing defining a bearing compartment (30, bearing section - Para 15 (shown as a type of bearing compartment in Fig. 2 and Para 18 - “Oil is then distributed within bearing support 26 to internal bearing components…”)), wherein the bearing housing (26) comprises: 
a radially outward surface (Modified Fig. 2 above - A (person having ordinary skill in the art would recognize element A as a type of radially outward surface as it is shown as an external surface of circular element 26)); 
a mounting platform (40, bearing mount - Para 15 (a type of mounting platform as shown in Fig. 2 and described in Para 17 - “Tube assembly 28 is physically connected to bearing mount 40 of bearing support 26 and is secured to bearing mount 40 by bolts…”)) located on the radially outward surface (Modified Fig. 2 above - A)(see Modified Fig. 2 above - element 40 is shown located on element A), the mounting platform (40) including a mounting surface (Modified Fig. 5 above - D (person having ordinary skill in the art would recognize element D as a type of mounting surface as it is shown as a surface of mount 40)); 
supply port”)) extending from the mounting surface (Modified Fig. 5 above - D) of the bearing housing (26)(element 40 is included in element 26 per Para 15) into the bearing housing (26) to a bottom (Modified Fig. 5 above - F (person having ordinary skill in the art would recognize element F as a type of bottom as it is part of element 26 per Para 15 which is shown in Fig. 2 as circular and capable of being orientated in any position including one where element F is positioned at the lower extremity of element 26))(see Fig. 2 and Modified Fig. 5 above - element 40 is part of element 26 per Para 15 and in Modified Fig. 5 above, element E is shown extending from element D into element 40) and fluidly connecting to the bearing compartment (30)(Para 18 - “…supply oil S is supplied through the inner tube of tube assembly 28 to an oil intake connection at bearing mount 40. Oil is then distributed within bearing support 26 to internal bearing components for lubricating and cooling purposes…”), the supply orifice (Modified Fig. 5 above - E) comprises a first portion (Modified Fig. 5 above - G (person having ordinary skill in the art would recognize element G as a type of first portion as it is shown in Modified Fig. 5 above as a first part of element E)) extending from the mounting surface (Modified Fig. 5 above - D) to a seat surface (Modified Fig. 5 above - H (person having ordinary skill in the art would recognize element H as a type of seat surface as it is shown in Modified Fig. 5 above as a surface in which element 62 is seated against))(see Modified Fig. 5 
a C-seal (62, inner seal - Para 19 (a type of C-seal as described in Para 38)) located in the first portion (Modified Fig. 5 above - G)(see Modified Fig. 5 above - element 62 is shown located in element G); 
obtaining a seal testing tool (28, tube assembly - Para 15 (a type of seal testing tool as described in Para 5)), the seal testing tool (28) comprising: 
a first end surface (S1, surface - Para 26 (a type of first end surface as it is shown in Fig. 5 as a surface at a first terminating portion of element 42)); 
a second end surface (S2, surface - Para 26 (a type of second end surface as it is shown in Fig. 5 as a surface at a second terminating portion of element 42)) opposite the first end surface (S1)(see Fig. 5 - element S2 is shown opposite element S1); and 
a boss (72, bearing pad connection - Para 28 (a type of boss as it is shown in Figs 4B and 5 as a protuberant part)) extending away from the first end surface (S1)(see Fig. 5 - element 72 (as identified in Fig. 4A) is shown extending away from element S1), the boss (72) extending from a proximal end (Modified Fig. 5 above - A (person having ordinary skill in the 
a passageway (74, supply port - Para 26 (a type of passage way as shown in Fig. 5)) extending from the distal end (Modified Fig. 5 above - B) to the second end surface (S2) through the boss (72)(see Modified Fig. 5 above - element 74 is shown extending from element B to S2 through element 72 (as identified in Fig. 4A)); 
an external surface (Modified Fig. 5 above - C (person having ordinary skill in the art would recognize element C as a type of external surface as it is shown in Fig. 5 as a surface on an outer part of element 72 (as identified in Fig. 4A))) extending from the proximal end (Modified Fig. 5 above - A) to the distal end (Modified Fig. 5 above - B)(see Modified Fig. 5 above - element C is shown extending from element A to element B); 
a seal groove (84, notch - Para 39 (a type of seal groove as shown in Fig. 5 as it is shown as a depression holding “inner seal 
a seal (62) located in the seal groove (84)(see Fig. 5 - element 62 is shown located in element 84);
 inserting the boss (72) of the seal testing tool (28) into the supply orifice (Modified Fig. 5 above - E) of the bearing housing (26)(see Modified Fig. 5 above - element 72 (as identified in Fig. 4A) is shown inserted into element E); 
securing the seal testing tool (28) to the bearing housing (26)(Para 17); 
plugging paths between the bottom (Modified Fig. 5 above - F) of the supply orifice (Modified Fig. 5 above - E) and the bearing compartment (30)(Para 18 - “…Leaked oil L can also be motivated by pressure from supply oil S, can be motivated by a motivator, such a pump, or any combination of these. At cowl 19, leaked oil L can be detected during inspection or maintenance through visual inspection…” (see Fig. 2 and Modified Fig. 5 above - for leaked oil L to be motivated by pressure and arrive where “L” is indicated in Modified Fig. 5 above, there must be a type of plugging between Element F and element 30 (identified in Fig. 2) as the fluid must 
applying fluid pressure to the passageway (74)(Para 18 - “…motivated by pressure from supply oil S…”) ; and 
checking for leaks proximate the C-seal (62)(Para 18 - “…leaked oil L can be detected during inspection or maintenance through visual inspection...” (see Fig. 5 - element L which is “leaked oil” per Para 18 is shown proximate element 62)).
Matteson fails to disclose the seal grove in the external surface.
Polnauer teaches a seal groove (29, groove - Col. 2, Line 59 (a type of seal groove as it is shown in Fig. 1 holding “O-ring seal 28” (Col. 2, Line 59))) in an external surface (Modified Fig. 1 above - A (person having ordinary skill in the art would recognize element A as a type of external surface as it is shown in Modified Fig. 1 above as a surface on an outer portion of element 10)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the seal groove of Matteson after the seal groove of Polnauer (thereby placing the seal groove of Matteson in the external surface of Matteson) for the advantage of being able to retain a seal in an unassembled component which would allow you to install the seal while the component was unassembled and then assemble the component with the seal in the desired location (Polnauer; see Fig. 1 - element 28 is shown held in element 29 which would allow for element 28 to be installed while element 10 was loose from element 17 
Matteson fails to disclose an O-ring seal, the O-ring seal abutting the C-seal, nor an interface of the O-ring seal and the C-Seal.
Janian teaches an O-ring seal (80, O-ring - Col. 5, Line 38 (a type of seal as shown in Fig. 8 and described in Col. 5, Lines 47-48)), the O-ring seal (80) abutting a C-seal (12, jacket - Col. 5, Line 39 (a type of C-seal as shown in Fig. 8 and described in Col. 5, Lines 39-40 - “…the jacket 12 of modified C-shaped cross-section…” and Col. 5, Lines 47-48))(see Fig. 8 - element 80 is shown abutting element 12), and an interface of the O-ring seal (80) and the C-seal (12)(see Fig. 8 - interface of element 80 and element 12 is shown).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modeled the C-seal of Matteson after the C-seal of Janian (thereby including the O-ring of Janian in the C-seal of Matteson) for the advantage of enhanced durability (Janian; Col. 6, Lines 19-21 - “The durability of the jacket is enhanced by the constant pressure being exerted on the sealing surfaces by the spring element” (the jacket is part of the seal as shown in Fig. 8)).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Matteson et al. (U.S. 2016/0281896) in view of Polnauer et al. (U.S. 3,945,574) and further in view of Janian (U.S. 4,508,356), as applied to claim 17 above, and even further in view of Olver (U.S. 2010/0207379).
Re claim 18:

Matteson fails to disclose a fastener through hole that extends from the second end surface to the first end surface.
Olver teaches a fastener through hole (Modified Fig. 3 above - A (person having ordinary skill in the art would recognize element A as a type of fastener through hole as it is shown as a through hole receiving a bolt therethrough as described in Para 19)) that extends from a second end surface (Modified Fig. 3 above - B (person having ordinary skill in the art would recognize element B as a type of second end surface as it is shown as a surface at a second terminating portion of element 30)) to a first end surface (Modified Fig. 3 above - C (person having ordinary skill in the art would recognize element C as a type of first end surface as it is shown as a surface at a first terminating portion of element 30))(see Modified Fig. 3 above - element A is shown extending from element B to element C).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the fastener hole of Matteson after the fastener hole of Olver (thereby making the fastener hole of Matteson a through hole extending from Matteson’s second end surface S2 to Matteson’s first end surface S1) for the advantage of being able to utilize a bolt and a nut as a fastener .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Matteson et al. (U.S. 2016/0281896) in view of Polnauer et al. (U.S. 3,945,574) and further in view of Janian (U.S. 4,508,356), as applied to claim 19 above, and even further in view of Seabrook (U.S. 6,427,523).
Re claim 20:
Matteson/Polnauer/Janian teaches applying a leak detection (Matteson; Para 18 - “Leaked oil L can also be motivated by pressure from supply oil S, can be motivated by a motivator, such a pump, or any combination of these. At cowl 19, leaked oil L can be detected during inspection or maintenance through visual inspection.”) proximate to the interface of the O-ring seal and the C-Seal (in the combined Matteson/Polnauer/Janian, the C-Seal of Matteson 62 has been modeled after the C-Seal of Janian 12, as described above, and thereby includes the O-ring seal 80 of Janian with the C-Seal of Matteson 62 at the location of C-Seal of Matteson 62)(Matteson; see Figs. 2 and 5 and Para 18 - the leaked oil L is shown in Fig. 5 to have been applied and detected (as described in Para 18) at a location proximate element 62). 
Matteson fails to disclose applying a leak detection solution.
Seabrook teaches applying a leak detection solution (Col. 6, Lines 60-64).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the leak detection solution of .
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 11 would be allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “wherein the O-ring seal at least partially compresses the C-seal” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 11.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ekanayake et al. (U.S. 9,239,008) discloses a seal testing tool (16) for use with a housing (4) of a gas turbine engine (5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133.  The examiner can normally be reached on M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.